                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WOODMEN OF THE WORLD LIFE
INSURANCE SOCIETY, a Nebraska
Fraternal Benefit Society;                              8:16CV498

                   Plaintiff,
                                                          ORDER
      vs.


MAXIE BONDURANT,
             Defendant.



      This matter was filed on November 2, 2016. Filing No. 1. On June 8, 2018,
the court entered an order requiring Defendant Maxie Bondurant (Bondurant) to
show cause why the court should not enter a default judgment against Bondurant
for failure to comply with discovery and to attend the court’s hearing. The show
cause order set a June 29, 2018 response deadline, and it warned that the failure
to comply may result in a judgment of default against Bondurant without further
notice. Filing No. 103.

      Defendant Bondurant did not respond to the show cause order and the
undersigned magistrate judge recommended to the Honorable John M. Gerrard
that a default be entered against Defendant Bondurant without further notice.
Filing No. 106. On July 30, 2018 Judge Gerrard filed a Memorandum and Order
adopting the recommendation and directing the Clerk of the Court to enter
Bondurant’s default. Filing No. 113. An entry of default against Bondurant was
entered in this case on the same day and a copy was mailed to Bondurant’s
address of record. Filing No. 114. The mailing was not returned and Bondurant
has not moved to set aside the entry of default.
Accordingly,

1) IT IS ORDERED that Plaintiff, Woodmen of the World Life Insurance
   Society (Woodmen), is given until November 26, 2018 to move for
   either default judgment or for dismissal, in the absence of which
   Woodmen’s claim against Bondurant may be dismissed for want of
   prosecution.


2) The clerk shall mail a copy of this order to Bondurant at his address of
   record.



Dated this 5th day of November, 2018.

                                     BY THE COURT:

                                     s/ Cheryl R. Zwart
                                     United States Magistrate Judge




                                 2
